Citation Nr: 1609572	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for hepatitis C, evaluated as 10 percent disabling from June 30, 2006 to February 21, 2010; as 40 percent disabling from February 22, 2010 to July 6, 2015, and as 60 percent disabling from July 7, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service with the U.S. Army from December 1971 to January 1974. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  


FINDINGS OF FACT

1.  From June 30, 2006 to February 21, 2010, the Veteran's hepatitis C disability was manifested primarily by right upper quadrant pain and fatigue; it did not require dietary restriction or continuous medication, and did not result in hepatomegaly or incapacitating episodes.  

2.  From February 22, 2010 to July 6, 2015, the Veteran's hepatitis C disability was manifested primarily by near constant fatigue, daily malaise, intermittent nausea/vomiting, and right upper quadrant pain; it did not require dietary restriction or continuous medication.  It was not productive of substantial weight loss or other evidence of malnutrition and did not result in hepatomegaly or incapacitating episodes.

3.  Since July 2015, the Veteran's hepatitis C has not been manifested by near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.



CONCLUSIONS OF LAW

1.  From June 30, 2006 to February 21, 2010, the criteria for a disability rating greater than 10 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2015).

2.  From February 22, 2010 to July 6, 2015, the criteria for a disability rating greater than 40 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114 DC 7354 (2015).

3.  Since July 7, 2015, the criteria for a disability rating greater than 60 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114 DC 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the increased rating issue decided in the instant document, VA provided an adequate notice in letter sent to the Veteran in August 2006.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so the claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records. including those from the Social Security Administration (SSA), have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in October 2006, February 2010, and July 2015.  Together these examination reports are thorough and adequate, and provide the information necessary to evaluate his service-connected hepatitis C under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.

Law and Analysis

In this case, the Veteran contends that his service-connected hepatitis C is more disabling than the current disability ratings reflect. 

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hepatitis C has been rated as 10 percent disabling from June 30, 2006, as 40 percent disabling from February 22, 2010, and as 60 percent disabling from July 7, 2015.  The ratings were assigned under DC 7354.  

Under this diagnostic code, a 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114.  

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted with near-constant debilitating symptoms (such as the symptoms described above).  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note 2 (2015).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2015).

I.  For the period from June 30, 2006 to February 21, 2010

The record during this timeframe includes an October 2006 VA examination report during which the Veteran complained of frequent right upper quadrant pain associated with abdominal distension, fatigue, arthralgia, gastrointestinal disturbances, poor appetite, and jaundice.  He also reported that his body weight went from 165 to 128 pounds during an unspecified 36-month period.  There were no associated symptoms of malaise, vomiting, anorexia, or anemia.  The condition did not require treatment and did not cause incapacitation.  Objectively, the abdominal examination revealed tenderness to palpation in the right upper quadrant.  Currently the Veteran's weight was 142 pounds and he was described as well-developed and well nourished.  

VA and private outpatient treatment records from August 2004 to December 2009 show the Veteran had a positive hepatitis C screening test in September 2004.  There were no specific findings or history to suggest fatigue, malaise, or anorexia, and no days of prescribed bed rest due to hepatitis C symptoms.  There were no findings of dietary restrictions or continuous medication.  The remaining records show the Veteran's fluctuating body weight measurements of 147 pounds in September 2004, 133 pounds in July 2006, 138 pounds in August 2006, 139 pounds in October 2006, 141 pounds in September 2007, 142 pounds in April 2008, 137 pounds in June 2008 and March 2009, and 141 pounds in July 2009.  See also results from VA Cumulative Vitals/Measurements report for July 2008.  These records also show a pattern of missed appointments with a VA hepatologist. 

The record also contains a SSA determination which shows the Veteran had been considered disabled since February 2008, based on a primary diagnosis of affective mood disorders and a secondary diagnosis of disorders of the back (discogenic and degenerative).  See SSA Disability Determination and Transmittal Form dated June 7, 2008.  The SSA provided records and reports completed by both VA and non-VA healthcare providers.  However, these reports appear to be primarily concerned with the affect the Veteran's psychiatric and orthopedic problems have on his ability to work and perform other activities.

Also of some significance is a private gastroenterology consult report from May 2009, which shows treatment of the Veteran for complaints of periumbilical/epigastric pain, nausea and vomiting.  His weight was stable at 141 pounds.  Gastrointestinal examination revealed normal bowel sounds and normal liver/spleen with no evidence of ascites.  The physician did not otherwise report any specific symptomatology related to the Veteran's hepatitis C, but did note the Veteran's history of chronic pancreatitis.  The report does not otherwise indicate that the Veteran's hepatitis C required dietary restriction or continuous medication.  See Gastroenterology Consult from M.M. Perez, M.D. dated May 15, 2009.

Applying the Veteran's symptomatology to the rating criteria noted above, the Board finds that an evaluation greater than 10 percent for hepatitis C is not warranted for the time period in question.  The evidence establishes that the Veteran's hepatitis C mostly manifests as frequent right upper quadrant pain and fatigue.  There is also no evidence that hepatitis C causes malaise, anorexia, or hepatomegaly or that demonstrates dietary restrictions or continuous medication requirements.  Furthermore, there is no indication of incapacitating episodes, and such episodes were specifically denied on VA examination.  Thus, evidence of increased hepatitis C symptoms has not been established, either through medical or lay evidence.

With regard to the fluctuating body weight, the Board notes the Veteran had a 14 pound weight loss between September 2004 (147 pounds) and July 2006 (133 pounds).  While this may be considered "minor weight loss," it is not considered "sustained" weight loss as defined by 38 C.F.R. § 4.112.  The record shows the Veteran's weight began to increase the following month and that he regained a significant amount of the weight back by April 2008 (142 pounds) remaining relatively stable since then.  The records also shows that the VA examiner described the Veteran as well-developed and well-nourished.  Such findings are not reflective of a rating greater than 10 percent for hepatitis C.  

Accordingly, the Board finds that the Veteran's impairment due to hepatitis C for the period from June 30, 2006 to February 21, 2010 is more consistent with the 10 percent disability rating and that the level of disability contemplated in DC 7354 to support the assignment of a 20 percent or rating or higher is absent.


II.  For the period from February 22, 2010 to July 6, 2015

The Board notes that the Veteran's description of symptoms during his February 22, 2010, VA examination suggests an increase in the severity of his hepatitis C.  He complained of near constant fatigue, daily malaise, intermittent nausea/vomiting, and intermittent right upper quadrant pain, but denied any incapacitating episodes during the last 12-months and his condition did not require medication.  There was no evidence of malnutrition, portal hypertension, cirrhosis or other extra-hepatic manifestations of liver disease and no other significant physical findings.  Objectively, the Veteran's abdominal examination was normal and his weight was 135 pounds.  The hepatitis C had only a mild effect on his usual daily activities.  

Based on these findings, the RO, in a July 2015 rating decision, increased the disability rating to 40 percent, effective February 22, 2010, the date of the VA examination report.

Subsequently dated records show continued complaints of fatigue, malaise, occasional pain, and abdominal discomfort, but contain little discussion of the level of disability caused by hepatitis C.  A March 2014 echogram showed an echogenic liver consistent with infiltration by fat or fibrosis.  These records also show the Veteran was seen for an initial discussion of treatment options for his hepatitis C.  See VA outpatient treatment records dated from July 2011 to May 2015.  A current echogram showed the liver had diffusely increased hepatic echotexture without mass or biliary dilation.  See VA Infectious Disease Note dated June 30, 2015.  His weight during this time was 136 pounds in July 2011, 149 pounds in February 2012, 136 pounds in July 2012, 138 pounds in September 2013, 140 pounds in October 2013 and December 2013, 139 pounds in February 2014, and 130 pounds in August 2014.  

Based upon its review of the evidence, especially the results of the February 2010 VA evaluation, the Board finds there is no basis for a disability rating greater than 40 percent for hepatitis C.  While the Veteran is shown to have daily or near-continuous symptoms of fatigue and malaise, as some evidence of hepatomegaly, the medical evidence does not demonstrate substantial weight loss or other indication of malnutrition and there is no evidence of incapacitating episodes of any duration.  

With regard to the Veteran's weight, the Board notes that the greatest fluctuation in weight, as noted above, was 19 pounds between February 2012 (149 pounds) and August 2014 (130 pounds).  Assuming his baseline weight is approximately 147 pounds, as documented at the time of his positive hepatitis screening in September 2004, the Veteran's 19-pound weight loss is considerably less than 20 percent (30 pounds) and so would not constitute "substantial weight loss" as defined by 38 C.F.R. § 4.112.

Accordingly, the Board finds that the Veteran's impairment due to hepatitis C for the period from February 22, 2010 to July 6, 2015, is more consistent with the 40 percent disability rating and that the level of disability contemplated in DC 7354 to support the assignment of a 60 percent or rating or higher is absent.


III.  For the period since July 7, 2015

The Board notes that with regard to the current timeframe, in contrast to the one that preceded it, the severity of the Veteran's hepatitis C seems to have increased beyond what a 40 percent disability rating contemplates.  When examined by VA on July 7, 2015, the Veteran reported daily fatigue, malaise, anorexia, nausea, vomiting, intermittent right upper quadrant pain, and a 30 pound weight loss over the last 2 years.  The examiner identified the Veteran's baseline weight as 151 pounds, and noted the current weight as 120 pounds.  The Veteran also reported incapacitating episodes of 6 weeks or more during the past 12 months.  An endoscopic ultrasound (EUS) showed nonspecific increased hepatic echotexture typically due to hepatic steatosis or primary hepatocellular disease.  

Applying the Veteran's symptomatology to the rating criteria noted above, the Board finds that an evaluation greater than 60 percent for hepatitis C is not warranted.  While the Veteran's symptoms were noted as daily, the examiner did not consider that they were so severe as to be debilitating as contemplated for a 100 percent disability rating under DC 7354.  Moreover, the Veteran did not begin to receive treatment for hepatitis C until shortly before his VA examination.  Thus, the preponderance of the evidence does not support an evaluation greater than 60 percent from July 7, 2015.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected hepatitis C.  In this case, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.

ORDER

An initial disability rating greater than 10 percent for hepatitis C, from June 30, 2006 to February 21, 2010, is denied.

An initial disability rating greater than 40 percent for hepatitis C, from February 22, 2010 to July 6, 2015, is denied.

An initial disability rating greater than 60 percent for hepatitis C, from July 7, 2015 is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


